DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            W.M., the Father,
                               Appellant,

                                     v.

 STATE OF FLORIDA, DEPARTMENT OF CHILDREN AND FAMILIES,
                         Appellee.

                               No. 4D19-1818

                          [November 20, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose Izquierdo, Judge; L.T. Case No. 19-232 DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee.

   Jonathan W. Taylor of Moffa, Sutton & Donnini, P.A., Pro Bono,
Guardian Ad Litem Program, Defending Best Interest Project, Fort
Lauderdale; and Thomasina F. Moore, Statewide Director of Appeals,
Statewide Guardian Ad Litem Office, Tallahassee, for Guardian Ad Litem
Program.

PER CURIAM.

   Affirmed. See J.D. v. Dep’t of Children & Families, 263 So. 3d 60   (Fla.
4th DCA 2019); D.E. v. Dep’t of Children & Families, 979 So. 2d 1186   (Fla.
4th DCA 2008); C.J. v. Dep’t of Children & Families, 968 So. 2d 121    (Fla.
4th DCA 2007); T.R. v. Dep’t of Children & Families, 864 So. 2d 1278   (Fla.
5th DCA 2004); D.D. v. Dep’t of Children & Families, 773 So. 2d 615    (Fla.
5th DCA 2000).

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.